DETAILED ACTION
Claims 1-7, 9, and 11-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9, and 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner suggests incorporating more claim language (i.e. structural and/or functional) in light of the specification to overcome the prior art rejection and advance prosecution, preferably towards an allowance. Examiner believes including particular 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9, 11-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0067862 A1 (i.e. Clem et al.) in view of US Publication 2016/0084040 A1 (i.e. Brasseaux et al.) with the teachings of US Publication 2008/0128130 A1 (i.e. Whitsitt et al.) and US Publication 2009/0071658 A1 (i.e. Reid et al.).

In regards to claim 1, Clem discloses: A system (as shown in at least figures 1-7), comprising: 
	a completion string (at least 12) disposable within a wellbore (at least 10) and including at least one packer (at least 18; as shown in at least figures 1-7); 
	a service tool (comprising at least 26, 28) configured to be arranged at least partially within the completion string (as shown in at least figures 1-7) and having an interior (interior at least 12, 24) that provides a flow path for fluids (as shown in at least figures 1-7 in light of the fluid flow arrows), the service tool further including a crossover tool (comprising at least 20, 30) having a circulation port (at least 30), wherein the service tool further comprises a wash pipe (wash pipe coupled below 44): wherein the service tool further comprises sealing circulation port (at least 32, 34, 36); wherein the service tool further comprises a centralizer (at least 52, 54 acts as a centralizer);
	a closure device (at least 44) arranged within the flow path (as shown in at least figures 1-7), wherein the closure device comprises a body (of 44 as shown in at least figures 1-7 & 8J) providing port, the closure device being actuatable between an open position (as shown in at least figures 1-6; at least paragraphs [0024-0031] introduces the valve assembly 44 is locked open for run in; valve 44 having been closed can be reopened by moving it through bore 40 and then landing it on shoulder 66), in which an annulus (at least 12) defined between the completion string and the wellbore is fluidly communicated with the flow path of the service tool via a return conduit (at least return conduit below 44, adjacent 34 & 36, and adjacent 50 & 52), and a closed position in which the closure device occludes the return conduit and (as shown in at least figure 7; at least paragraphs [0024-0031] introduces once the valve assembly 44 is pulled past bore 40 as shown in FIG. 6 and returned back into bore 40 it is armed; re-entering bore 40 then closes the valve assembly 44), wherein the closure device is arranged within the wash pipe at or near a distal end of the wash pipe (as shown in at least figures 1-7; at least paragraphs [0015-0016, 0024-0031] introduces the wash pipe near/below/adjacent the closure device 44); and 
	a circulating sleeve (at least 16 as shown in at least figures 1-7, 8E-8J) movably arranged within the flow path adjacent to and below the crossover tool, the closure device being operatively coupled to the circulating sleeve below the crossover tool (as shown in the transitioning within at least figures 1-7), wherein axial movement of the circulating sleeve correspondingly moves the closure device (as shown in transitioning from at least figure 6 to figure 7; at least paragraphs [0024-0031] introduces once the valve assembly 44 is pulled past bore 40 as shown in FIG. 6 and returned back into bore 40 it is armed; re-entering bore 40 then closes the valve assembly 44), wherein the circulating sleeve does not allow fluid communication into a space between the circulating sleeve and the service tool (as shown in at least the figure 7 configuration), wherein the circulation port of the crossover tool is disposed uphole of the circulating sleeve (as shown in at least figures 1-8); 
	wherein the circulating sleeve is coupled to the service tool (as shown in at least figures 1-7); 
 and packing operation thereby maintaining pressure on a subterranean formation during said operation (Examiner notes that the circulating sleeve is “locked”, i.e. fixed in a particular situation, to allow for fluid to flow in both directions, as shown in light of the fluid flow arrows within at least figure 4, thereby maintaining pressure on a subterranean formation during said operation);
	wherein, when the closure device is in the open position, the fluids are able to bypass the closure device and flow to lower portions of the service tool (as shown in at least the figure 1 configuration; at least paragraphs [0024-0026] introduces the open assembly configuration), and 
	wherein, when the closure device is in the closed position, the fluids are prevented from bypassing the closure device and a pressure within the service tool is increased to set the at least one packer (as shown in at least figures 2 & 7; at least paragraphs [0024-0031] introduces once the valve assembly 44 is pulled past bore 40 as shown in FIG. 6 and returned back into bore 40 it is armed; re-entering bore 40 then closes the valve assembly 44).
	However, Clem appears to be silent in regards to: wherein the tool further comprises a fluted centralizer comprising a series of fins and a body and wherein the fins are arranged about the body;
	wherein the closure device comprises a body providing one or more radial outlet ports, wherein the one or more radial outlet ports radially extend through the body of the closure device;
in response to a signature pressure pulse detected by the closure device;
	tool with the fluted centralizer.
	Nonetheless, Brasseaux discloses: wherein the tool (at least 140) further comprises a fluted centralizer (of at least 148a, 148b) comprising a series of fins (at least 148a, 148b) and a body (at least 140, 146) and wherein the fins are arranged about the body (as shown in at least figures 3-4); tool with the fluted centralizer (as shown in at least figures 3-4);
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Clem to include the teachings of Brasseaux, by modifying the dynamic centralizer seal of the service tool taught by Clem to include for a fluted centralizer comprising a series of fins taught by Brasseaux to allow for isolating portions of the downhole tool for wellbore operational purposes (at least paragraph [0002]).
	Furthermore, Clem in view of Brasseaux appears to be silent in regards to: a closure device arranged within the flow path, the closure device being actuatable between an open position, and a closed position, in response to a signature pressure pulse detected by the closure device.
	Nonetheless, Whitsitt discloses: a closure device (at least 62, 64, 66) arranged within the flow path (at least 118), the closure device being actuatable between an open position, and a closed position, in response to a signature pressure pulse detected by the closure device (at least paragraphs [0034-0050] and figures 3-4 & 9-16 introduces the valve control system 68 receives pressure signals sent via the annulus surrounding service string 34 and appropriately actuates one or more of the individual valves 62, 64 and/or 66 in response to the pressure signal).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Clem in view of Brasseaux to include the teachings of Whitsitt, by modifying the closure device of the downhole apparatus taught by Clem in view of Brasseaux to include for the closure device to actuate in response to a signature pressure pulse taught by Whitsitt to allow for the tool to have different operational configurations that can be selected and used without moving the service string for hydrocarbon recovery purposes. 
	Furthermore, Clem in view of Brasseaux and Whitsitt appear to be silent in regards to: wherein the closure device comprises a body providing one or more radial outlet ports, wherein the one or more radial outlet ports radially extend through the body of the closure device.
	Nonetheless, Reid discloses: wherein the closure device (at least 56) comprises a body (as shown in at least figure 2B) providing one or more radial outlet ports (at least 52, 58), wherein the one or more radial outlet ports radially extend through the body of the closure device (as shown in at least figures 1-3).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Clem in view of Brasseaux and Whitsitt to include the (at least paragraph [0001]).

In regards to claim 2, Clem further discloses: wherein the service tool further includes a wash pipe and the flow path extends within the interior of the service tool from at least the crossover tool to a distal end of the wash pipe (at least abstract, paragraph [0030] and figures 1-7 introduces the unlabeled wash pipe coupled below the closure device 44).

In regards to claim 3, Clem discloses: wherein the closure device further comprises: a movable valve member arranged within the body (as shown in the transitioning from at least figures 6-7), the movable valve member defining one or more outlets (of 44; as shown in at least figures 1-7); and an inlet (of at least 12, 16) defined in the body and fluidly communicating with the movable valve member and the one or more outlets (as shown in at least figures 1-7 in light of the fluid flow arrows), wherein, when the closure device is in the open position, the outlet is aligned to allow the fluids to flow through the closure device (as shown in at least figures 1-6), and, wherein, when the closure device is in the closed position, the outlet is misaligned thereby prevent the fluids from flowing through the closure device (as shown in at least figure 7). Reid further discloses: wherein, when the closure device is in the open position, the one or more outlets are aligned with the one or more radial outlet ports to radial outlet ports and thereby prevent the fluids from flowing through the closure device (alignment and misalignment of the ball valve comprising radial outlet ports as shown in at least figures 3).

In regards to claim 4, Clem further discloses: the closure device (at least 44). Whitsitt further discloses: wherein the closure device further comprises: a sensing system in fluid communication (see at least paragraphs [0036-0039], introduces the pressure sensor 74 coupled to the control electronics 78 having a microprocessor which decodes the pressure pulse signature; if a match is found, the control electronics 78 outputs an appropriate signal to an actuator 80 which opens and/or closes the appropriate valve; the actuator 80 comprises hydrostatic and atmospheric chambers that enables hydraulic control over each valve, e.g. valve 60, 62 or 64) with the flow path via the inlet (in light of the instant application, Examiner would like it note that figures 3 & 4 and see at least para. [0027 and 0030] introduce the inlet 318 are merely the interior bore of the tool; Whitsitt discloses the movable valve member 64 to have an inlet to be the inner bore portion therein) and the movable valve member (at least 62), the sensing system (as shown in at least figure 4) including one or more pressure sensors configured to detect and report fluid pressures within the closure device; a signal processor communicably coupled to the sensing system and configured to generate a command signal when the sensing system detects the signature pressure pulse (see at least paragraphs [0036-0039], introduces pressure sensor 74 is coupled to control electronics 78 having a microprocessor which decodes the pressure pulse signature; the microprocessor compares a given pressure pulse signature against commands in a tool library; if a match is found, the control electronics 78 outputs an appropriate signal to an actuator 80 which opens and/or closes the appropriate valve; in this embodiment, actuator 80 comprises hydrostatic and atmospheric chambers that enable hydraulic control over each valve, e.g. valve 60, 62 or 64); and an actuation device (at least 80) communicably coupled to the signal processor (at least 68) and configured to receive the command signal (see at least paragraph [0036], introduces control signals can be sent to valve control system 68 via, for example, pressure signals, pressure signals on the annulus, load, e.g. tensile, signals, flow rate signals, other wireless communication signals sent downhole, and electromagnetic signals) and actuate (at least via element 80) the movable valve member (at least 62) in response thereto, whereby the closure device is moved between the open and closed positions (at least figures 9 and 11, introduces the closure device to be in open and closed positions).

In regards to claim 5, Clem further discloses: wherein the actuation device is at least one of an electrical actuation device, a mechanical actuation device, an electromechanical actuation device, a hydraulic actuation device, and a pneumatic actuation device (as shown in at least figures 2 & 7; at least paragraphs [0024-0031] introduces once the valve assembly 44 is pulled past bore 40 as shown in FIG. 6 and returned back into bore 40 it is armed; re-entering bore 40 then closes the valve assembly 44). Whitsitt further discloses: wherein the actuation device (at least 80) is at least one of an electrical actuation device, a mechanical actuation device, an electromechanical actuation device, a hydraulic actuation device, and a pneumatic actuation device (see at least paragraph [0037], introduces the control electronics 78 outputs an appropriate signal to an actuator 80 which opens and/or closes the appropriate valve; in this embodiment, actuator 80 comprises hydrostatic and atmospheric chambers that enable hydraulic control over each valve, e.g. valve 60, 62 or 64, by alternating operating pressure between hydrostatic and atmospheric as in available IRIS control systems; power is supplied to control electronics 78 and actuator 80 via a battery 82).

In regards to claim 7, Whitsitt further discloses: wherein the signature pressure pulse comprises a pressure signature selected from the group consisting of a predetermined number of pressure pulses, a predetermined amplitude of a pressure pulse, a frequency of pressure pulses, or any combination thereof (see at least para. [0037], introduces as illustrated in fig. 4, one embodiment of an IRIS based control system 68 comprises a control module 72 having a pressure sensor 74 positioned to sense low-pressure, pressure pulse signatures, e.g. pressure pulse signature 76).

In regards to claim 9, Clem further discloses: wherein the circulating sleeve is axially movable within the service tool in response to increasing fluid pressure, and wherein, when the circulating sleeve moves downward within the service tool (as shown in at least the transitioning from figures 6-7), a return flow path (at least path comprising 60 as shown in at least figures 4-6 in light of the fluid flow arrows) is exposed and provides fluid communication with an annulus (at least 22) defined between the wellbore and the completion string above the at least one packer (as shown in at least figures 1-7). Whitsitt further discloses: wherein the circulating sleeve (at least 66) is axially movable within the service tool (at least 36) in response to increasing fluid pressure (at least paragraph [0050] and figure 15, introduces in response to the pressure signatures, control module 72 actuates the triple valve and moves lower valve 62 to an open position, valve 64 to a closed position and the circulating sleeve 66 to an open position; the predetermined pressure actuation system operationally controls the individual coupled elements 62, 64, 66 via pressure indications), and wherein, when the circulating sleeve moves downward within the service tool (at least 36), a return flow path is exposed and provides fluid communication with an annulus defined between the wellbore and the completion string above the at least one packer (at least figure 15 and paragraph [0050], introduces a return flow path which is exposed to the annulus when the circulating sleeve 66 moves downward).

In regards to claim 11, Whitsitt further discloses: wherein the service tool (at least 36) includes a three-way crossover (at least figure 4, illustrates a three-way cross over from the flow path of the tool where the service tool has threads on the upper portion and lower portion diverting the fluid path; at least figure 9 attached above) and the closure device is arranged within the flow path (at least 118) and connected to an internal connection of the three-way crossover (closure device is connected to the lower internal connection of the cross over as shown in at least figure 9 attached above).

In regards to claim 12, Clem discloses: A method (at least abstract and claim  introduces a well treatment method for squeezing and gravel packing), comprising: 
	arranging a service tool (comprising at least 26, 28) at least partially within a completion string (at least 12) disposed within a wellbore (at least 10; as shown in at least figures 1-7) and having at least one packer (at least 18), the service tool including a crossover tool (comprising at least 20, 30) having a circulation port (at least 30), an interior (interior at least 12, 24) that provides a flow path (as shown in at least figures 1-7 in light of the fluid flow arrows), a circulating sleeve (at least 16 as shown in at least figures 1-7, 8E-8J) movably arranged within the flow path adjacent to and below the crossover tool (as shown in the transitioning within at least figures 1-7); wherein the service tool further comprises sealing two elements (at least 34, 36) with one of the sealing elements positioned on either side of the circulation port (as shown in at least figures 1-7); wherein the circulating sleeve does not allow fluid communication into a space between the circulating sleeve and service tool (as shown in at least the figure 7 configuration), wherein the circulation port of the crossover tool is disposed uphole of the circulating sleeve (as shown in at least figures 1-8); wherein the service tool further comprises a fluted centralizer (at least 52, 54 acts as a centralizer); wherein the circulating sleeve is coupled to the service tool (as shown in at least figures 1-7); wherein the circulating sleeve is configured to lock such that fluid circulation occurs in both directions of the circulating sleeve during a circulating and packing operation thereby maintaining pressure on a subterranean formation during (Examiner notes that the circulating sleeve is “locked”, i.e. fixed in a particular situation, to allow for fluid to flow in both directions, as shown in light of the fluid flow arrows within at least figure 4, thereby maintaining pressure on a subterranean formation during said operation);
	flowing a fluid in the flow path and through a closure device arranged within the flow path when the closure device is in an open position (as shown in at least the figure 1 configuration; at least paragraphs [0024-0026] introduces the open assembly configuration), in which an annulus (at least 12) defined between the completion string and the wellbore is fluidly communicated with the flow path of the service tool via a return conduit (at least return conduit below 44, adjacent 34 & 36, and adjacent 50 & 52), the closure device being operatively coupled to the circulating sleeve below the crossover tool, wherein axial movement of the circulating sleeve correspondingly moves the closure device (as shown in the transitioning within at least figures 1-7), wherein the closure device comprises a body (of 44 as shown in at least figures 1-7 & 8J) providing port and having a movable valve member arranged within the body (as shown in the transitioning within at least figures 1-7); 
	axially moving the circulating sleeve downward in response to increasing fluid pressure within the service tool (as shown in at least the transitioning from figures 6-7); 
	actuating the closure device to a closed position in which the closure occludes the return conduit and blocks the fluid communication between the annulus and the flow path of the service tool, and thereby preventing the fluids from bypassing the closure device (as shown in at least figure 7; at least paragraphs [0024-0031] introduces once the valve assembly 44 is pulled past bore 40 as shown in FIG. 6 and returned back into bore 40 it is armed; re-entering bore 40 then closes the valve assembly 44); and 
	setting the at least one packer by increasing a fluid pressure within the service tool (as shown in the transitioning from at least figures 1-2).
	However, Clem appears to be silent in regards to: wherein the tool further comprises a fluted centralizer comprising a series of fins and a body and wherein the fins are arranged about the body; tool with the fluted centralizer; 
	wherein the closure device comprises a body providing one or more radial outlet ports and having a movable valve member arranged within the body and defining one or more outlets, wherein the one or more radial outlet ports extend radially through the body of the closure device;
	detecting a signature pressure pulse with the closure device;
	actuating the closure device to a closed position in which the closure occludes the return conduit and blocks the fluid communication between the annulus and the flow path of the service tool, in response to the signature pressure pulse and thereby preventing the fluids from bypassing the closure device.
	Nonetheless, Brasseaux discloses: wherein the tool (at least 140) further comprises a fluted centralizer (of at least 148a, 148b) comprising a series of fins (at least 148a, 148b) and a body (at least 140, 146) and wherein the fins are arranged about the body (as shown in at least figures 3-4); tool with the fluted centralizer (as shown in at least figures 3-4);
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Clem to include the teachings of Brasseaux, by modifying the dynamic centralizer seal of the service tool taught by Clem to include for a fluted centralizer comprising a series of fins taught by Brasseaux to allow for isolating portions of the downhole tool for wellbore operational purposes (at least paragraph [0002]).
	Furthermore, Clem in view of Brasseaux appears to be silent in regards to: detecting a signature pressure pulse with the closure device; actuating the closure device to a closed position in which the closure occludes the return conduit and blocks the fluid communication between the annulus and the flow path of the service tool, in response to the signature pressure pulse and thereby preventing the fluids from bypassing the closure device.
	Nonetheless, Whitsitt discloses: detecting a signature pressure pulse with the closure device (at least 62, 64, 66); actuating the closure device to a closed position in which the closure occludes the return conduit and blocks the fluid communication between the annulus and the flow path (at least 118) of the service tool, in response to the signature pressure pulse and thereby preventing the fluids from bypassing the closure device (at least paragraphs [0034-0050] and figures 3-4 & 9-16 introduces the valve control system 68 receives pressure signals sent via the annulus surrounding service string 34 and appropriately actuates one or more of the individual valves 62, 64 and/or 66 in response to the pressure signal).

	Furthermore, Clem in view of Brasseaux and Whitsitt appear to be silent in regards to: wherein the closure device comprises a body providing one or more radial outlet ports and having a movable valve member arranged within the body and defining one or more outlets, wherein the one or more radial outlet ports extend radially through the body of the closure device.
	Nonetheless, Reid discloses: wherein the closure device (at least 56) comprises a body (as shown in at least figure 2B) providing one or more radial outlet ports (at least 52, 58) and having a movable valve member arranged within the body and defining one or more outlets, wherein the one or more radial outlet ports extend radially through the body of the closure device (as shown in at least figures 1-3).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Clem in view of Brasseaux and Whitsitt to include the teachings of Reid, by modifying the closure device of the downhole apparatus taught by Clem in view of Brasseaux and Whitsitt to include for the closure device to comprise of (at least paragraph [0001]).

In regards to claim 13, Clem further discloses: wherein flowing the fluid through the closure device (at least 44) comprises: aligning the port (of 44; as shown in at least figures 1-7); receiving the fluid in an inlet (of at least 12, 16) defined in the body and conveying the fluid to the movable valve member; and ejecting the fluid from the closure device via port (as shown in at least figures 1-7 in light of the fluid flow arrows). Reid further discloses: wherein flowing the fluid through the closure device comprises: aligning the one or more outlets with the one or more radial outlet ports; and ejecting the fluid from the closure device via the one or more outlets and the one or more radial outlet ports (alignment of the ball valve comprising radial outlet ports as shown in at least figures 3).

In regards to claim 14, Whitsitt further discloses: wherein detecting the signature pressure pulse with the closure device (comprising of at least elements 62, 72, 74, 78, 80, 82) comprises: detecting fluid pressure within the closure device with a sensing system in fluid communication (at least paragraph [0036-0039], introduces the pressure sensor 74 coupled to the control electronics 78 having a microprocessor which decodes the pressure pulse signature; if a match is found, the control electronics 78 outputs an appropriate signal to an actuator 80 which opens and/or closes the appropriate valve; the actuator 80 comprises hydrostatic and atmospheric chambers that enables hydraulic control over each valve, e.g. valve 60, 62 or 64) with the flow path (at least 118), the sensing system including one or more pressure sensors (at least 74); and reporting the fluid pressure to a signal processor (at least 68) communicably coupled to the sensing system (at least paragraph [0036], introduces control signals can be sent to valve control system 68 via, for example, pressure signals, pressure signals on the annulus, load, e.g. tensile, signals, flow rate signals, other wireless communication signals sent downhole, and electromagnetic signals).

In regards to claim 15, Whitsitt further discloses: wherein actuating the closure device to the closed position (at least figure 11) comprises: generating a command signal (at least paragraph [0036], introduces control signals can be sent to valve control system 68 via, for example, pressure signals, pressure signals on the annulus, load, e.g. tensile, signals, flow rate signals, other wireless communication signals sent downhole, and electromagnetic signals) when the sensing system detects the signature pressure pulse (at least paragraphs [0036-0039], introduces the pressure sensor 74 coupled to the control electronics 78 having a microprocessor which decodes the pressure pulse signature; if a match is found, the control electronics 78 outputs an appropriate signal to an actuator 80 which opens and/or closes the appropriate valve; the actuator 80 comprises hydrostatic and atmospheric chambers that enables hydraulic control over each valve, e.g. valve 60, 62 or 64); receiving the command signal with an actuation device (at least 80) communicably coupled to the signal processor (at least 68); and actuating the movable valve member (at least 62) in response to the command signal (at least paragraph [0036], introduces control signals can be sent to valve control system 68 via, for example, pressure signals, pressure signals on the annulus, load, e.g. tensile, signals, flow rate signals, other wireless communication signals sent downhole, and electromagnetic signals). Reid further discloses: wherein, when the closure device (as shown in at least figure 2B) is in the closed position (at least figure 3B), the one or more outlets (at least 58) are misaligned with the one or more radial outlet ports (at least 52) and thereby prevent the fluids from flowing through the closure device.

In regards to claim 17, Clem further discloses: exposing a return flow path (at least path comprising 60 as shown in at least figures 4-6 in light of the fluid flow arrows) as the circulating sleeve moves downward within the service tool, the return flow path providing fluid communication with an annulus (at least 22) defined between the wellbore and the completion string above the at least one packer (as shown in at least figures 1-7); and maintaining fluid pressure on a surrounding formation in the wellbore via the return flow path, and thereby mitigate swabbing effects on the formation (at least abstract introduces a fracturing and gravel packing tool has features that prevent well swabbing when the tool is picked up with respect to a set isolation packer). Whitsitt further discloses: exposing a return flow path as the circulating sleeve (at least 66) moves downward within the service tool, the return flow path providing fluid communication with an annulus defined between the wellbore and the completion string above the at least one packer; and maintaining fluid pressure on a surrounding formation in the wellbore via the return flow path, and thereby mitigate swabbing effects (at least figure 15 and see at least para. [0050], introduces a return flow path which is exposed to the annulus when the circulating sleeve 66 moves downward to further allow for maintaining fluid pressure in the surrounding wellbore formation).

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0067862 A1 (i.e. Clem et al.) in view of US Publication 2016/0084040 A1 (i.e. Brasseaux et al.) with the teachings of US Publication 2008/0128130 A1 (i.e. Whitsitt et al.) and US Publication 2009/0071658 A1 (i.e. Reid et al.) and US Patent 5,343,963 (i.e. Bouldin et al.).

In regards to claim 6, Whitsitt discloses: a signal processor (at least paragraph [0037], introduces the pressure sensor 74 is coupled to control electronics 78 having a microprocessor which decodes the pressure pulse signature; the microprocessor compares a given pressure pulse signature against commands in a tool library; if a match is found, the control electronics 78 outputs an appropriate signal to an actuator 80 which opens and/or closes the appropriate valve).
However, Clem in view of Brasseaux, Whitsitt, and Reid appear to be silent in regards to: wherein the signal processor includes a timer configured to delay transmission of the command signal for a predetermined time period.
Nonetheless, Bouldin discloses: wherein the signal processor includes a timer configured to delay transmission of the command signal for a predetermined time period (at least column 41, lines 39-50 introduces with specific reference to FIG. 21, axial force F.sub.a surge 713 operates as the actuation signal, which must be received within time interval R after entry into an armed operating condition; flowchart block 729 is representative of the function of the software and processor 203 of continually monitoring for the presence of an actuation or "fire" signal within time period R; if the actuation signal is received in time, the process continues in steps 731, and the wellbore tool is actuated after a predetermined time delay R).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the teachings of Clem in view of Brasseaux, Whitsitt, and Reid to include the teachings of Bouldin, by modifying the signal processor taught by Clem in view of Brasseaux, Whitsitt, and Reid to include for the signal processor to have a time delay transmission of the command signal taught by Bouldin to allow actuation of certain tools at certain times in respect to when actuation is wanting to occur by the operator.

In regards to claim 16, Whitsitt discloses: a signal processor (at least paragraph [0037], introduces the pressure sensor 74 is coupled to control electronics 78 having a microprocessor which decodes the pressure pulse signature; the microprocessor compares a given pressure pulse signature against commands in a tool library; if a match is found, the control electronics 78 outputs an appropriate signal to an actuator 80 which opens and/or closes the appropriate valve).

	Nonetheless, Bouldin discloses: wherein the signal processor includes a timer configured to delay transmission of the command signal for a predetermined time period (at least column 41, lines 39-50 introduces with specific reference to FIG. 21, axial force F.sub.a surge 713 operates as the actuation signal, which must be received within time interval R after entry into an armed operating condition; flowchart block 729 is representative of the function of the software and processor 203 of continually monitoring for the presence of an actuation or "fire" signal within time period R; if the actuation signal is received in time, the process continues in steps 731, and the wellbore tool is actuated after a predetermined time delay R).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the teachings of Clem in view of Brasseaux, Whitsitt, and Reid to include the teachings of Bouldin, by modifying the signal processor taught by Clem in view of Brasseaux, Whitsitt, and Reid to include for the signal processor to have a time delay transmission of the command signal taught by Bouldin to allow actuation of certain tools at certain times in respect to when actuation is wanting to occur by the operator.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0067862 A1 (i.e. Clem et al.) in view of US Publication 2016/0084040 .

In regards to claim 18, Clem discloses: wherein axially moving the circulating sleeve comprises: axially moving the circulating sleeve downward within the service tool, as disclosed in claim 12 above. 
However, Clem in view of Brasseaux, Whitsitt, and Reid appear to be silent in regards to: shearing one or more shear pins that secure the circulating sleeve to the service tool; and locking the circulating sleeve in an open configuration.
Nonetheless, James discloses: shearing one or more shear pins that secure the circulating sleeve to the service tool; and locking the circulating sleeve in an open configuration (column 10, lines 47-54, “The operating sleeve 52 may be positively locked in a lower position holding the ball valve 51 completely open by a shiftable locking sleeve member 60 which is normally held in an inactive position as shown in FIG. 8-A, by a shear pin or screw 61 threaded through the side wall of the bushing 57 and sealed to prevent admission of fluid through the threaded opening therein as by a tapered threaded plug 62”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the teachings of Clem in view of Brasseaux, Whitsitt, and Reid to include the teachings of James, by modifying the circulating sleeve which moves axially within a service tool taught by Clem in view of Brasseaux, Whitsitt, and (column 10, lines 47-54).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0067862 A1 (i.e. Clem et al.) in view of US Publication 2016/0084040 A1 (i.e. Brasseaux et al.) with the teachings of US Publication 2008/0128130 A1 (i.e. Whitsitt et al.) and US Publication 2009/0071658 A1 (i.e. Reid et al.) and US Publication 2013/0061899 A1 (i.e. Tosi et al.).

In regards to claim 19, Clem discloses: removing the service tool from the completion string and returning the service tool to a surface location (Examiner notes that if the downhole apparatus is introduced in the wellbore, it would be inherent for the downhole apparatus to have the capability of being removed from the wellbore as well); and 
However, Clem in view of Brasseaux, Whitsitt, and Reid appears to be silent in regards to: retrieving data from the service tool to determine if the closure device operated as expected.
Nonetheless, Tosi discloses: retrieving data from the service tool to determine if the closure device operated as expected (at least paragraph [0025] introduces data gathered by the downhole transmitter/receiver 44 may be encoded in digital format and transmitted electromagnetically and wirelessly to the surface or to relay station/transmitter 50 by a signal processor unit (not shown), or alternately may be encoded for acoustic transmission to relay station/transmitter 50; relay station/transmitter 50 receives power from conductive cable 52 run from the top of the wellbore 20).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the teachings of Clem in view of Brasseaux, Whitsitt, and Reid to include the teachings of Tosi, by modifying the signal processor within the service tool which actuates valves taught by Clem in view of Brasseaux, Whitsitt, and Reid to include retrieving data from the processor taught by Tosi to allow analysis of the data in further determining and understanding the operation/actuation of the downhole tool.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676